DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 2/14/22 and has been entered and made of record. Currently, claims 1-19 are pending.

Response to Arguments

Applicant’s arguments, see pages 12-17 of the remarks, filed 2/14/22, with respect to the rejection of independent claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), wherein the first application program of the document-processing apparatus creates a file transfer zone after the mobile apparatus establishes the wireless link with the document-processing apparatus, performs a corresponding automatic document- processing action according to a driving command received from the mobile apparatus, generates at least one piece of image information for a document by a document-scanning procedure, stores the at least one piece of image information in a different corresponding information directory in the file transfer zone for the document according to an attribute or a parameter of the at least one piece of image information for the document and instantly performs information exchange with the mobile apparatus connected through the file transfer zone, as set forth in claim(s) 1, and creating a file transfer zone after the mobile apparatus establishes the wireless link with the document-processing apparatus; 16/544,0486determining whether a driving command is received from the mobile apparatus according to the availability of the wireless link; if the driving command is received, performing a document-scanning procedure to acquire a piece of image information for a document and storing the piece of image information for the document in a different corresponding information directory in the file transfer zone according to an attribute or a parameter of the at least one piece of image information for the document; and wirelessly transmitting the piece of image information for the document to the mobile apparatus connected through the file transfer zone, as set forth in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677